Citation Nr: 1423499	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  10-02 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received with respect to a claim of service connection for bilateral shoulder disorders.

2.  Whether new and material evidence has been received with respect to a claim of service connection for bilateral wrist phlebitis.

3.  Whether new and material evidence has been received with respect to a claim of service connection for a right hand contusion.

4.  Whether new and material evidence has been received with respect to a claim of service connection for a left knee disorder.  

5.  Whether new and material evidence has been received with respect to a claim of service connection for a left ankle disorder.

6.  Whether new and material evidence has been received with respect to a claim of service connection for residuals of a head injury, to include a fractured skull and/or concussion.

7.  Whether new and material evidence has been received with respect to a claim of service connection for sinusitis.

8.  Whether new and material evidence has been received with respect to a claim of service connection for rhinitis.

9.  Whether new and material evidence has been received with respect to a claim of service connection for cervicitis and squamous metaplasia.

10.  Whether new and material evidence has been received with respect to a claim of service connection for hypoglycemia/glucose intolerance.

11.  Entitlement to an initial compensable evaluation for thoracic outlet syndrome.

12.  Entitlement to a compensable evaluation for carpal tunnel syndrome of the left wrist.  

13.  Entitlement to a compensable evaluation for carpal tunnel syndrome of the right wrist.

14.  Entitlement to a compensable evaluation for traumatic arthritis of the left thumb.

15.  Entitlement to a compensable evaluation for traumatic arthritis of the right thumb.

16.  Entitlement to a compensable evaluation for left hip bursitis.

17.  Entitlement to an evaluation in excess of 10 percent for tendonitis of the right elbow.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to May 1973 and served in the Air National Guard February 1986 to June 2004, including a period of duty under Title 10 of the United States Code from December 1997 to November 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2007 and June 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  The June 2008 rating decision awarded service connection for bilateral thoracic outlet syndrome, and assigned a noncompensable evaluation for that disability, effective April 13, 2007-.  The October 2007 rating decision had denied reopening the above-noted claim, as well as increased evaluations for the other noted service-connected disabilities.  

(The decision below addresses the application to reopen a claim of service connection for hypoglycemia.  The underlying service connection claim, as well as all other claims on appeal are addressed in the remand that follows the decision.)


FINDINGS OF FACT

1.  A July 2004 rating decision denied service connection for hypoglycemia; the Veteran was notified of that decision in an August 2004 letter, and she did not appeal or submit new and material evidence with respect to that issue within one year of that notification.

2.  The evidence received since the July 2004 rating decision is neither cumulative nor redundant, and relates to unestablished facts necessary to substantiate the claim of service connection for hypoglycemia/glucose intolerance.


CONCLUSION OF LAW

New and material evidence has been received, so the claim of service connection for hypoglycemia/glucose intolerance is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision, or new and material evidence is received during the appeal period after the decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2013).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the newly submitted evidence will be presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

If new and material evidence is received during an applicable appeal period following a RO decision (one year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009); 38 C.F.R. §§ 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

In this case, the Veteran initially filed for service connection prior to her separation from the Air National Guard in June 2004.  In a July 2004 rating decision, the Veteran was denied service connection for hypoglycemia; the Veteran was informed of that decision in an August 2004 letter.  The Veteran submitted a notice of disagreement in June 2005, but only with respect to her assigned evaluations for her lumbar spine, bilateral thumb and sleep apnea disabilities; the Board notes that no notice of disagreement or new and material evidence regarding her hypoglycemia claim was received within one year of her notification of the denial of those claims in August 2004.  (The Veteran has additionally submitted copies of her service treatment records since that July 2004 rating decision, but all of those copies are of service treatment records that had been associated with the claims file prior to the July 2004 rating decision; no service department records that were not of record at the time of the July 2004 rating decision have been received since that time.)

As no new and material evidence was received within the appeal period following the July 2004 rating decision and the notification of that decision in the August 2004 letter, that decision became final.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242, 252 (2010).  Likewise, a de novo review is not appropriate in this case, as no new service department records that were not of record at the time of the previous decision have been received.  See 38 C.F.R. § 3.156(c) (2013).  Lastly, as no notice of disagreement was received within the appeal period following the August 2004 notification letter with respect to the claim of service connection for hypoglycemia, the July 2004 rating decision became final as to that claim.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).  Therefore, new and material evidence is required to reopen the claim of service connection, regardless of how the RO characterized the issue.  See 38 U.S.C.A. § 5108 (West 2002); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 38 C.F.R. § 3.156.

In the July 2004 rating decision, the Veteran was denied service connection for hypoglycemia because, despite having evidence of dizziness and fainting due to hypoglycemia in service in 1989, there was no current permanent chronic disability demonstrated at that time.  

With the above rationale for denial in mind, the Board turns to the evidence submitted since the July 2004 rating decision.  The Veteran has submitted private treatment records documenting treatment for hypoglycemia in 2006, as well as glucose intolerance in 2008.  She has further averred that her hypoglycemia "is now starting to manifest itself as some type of diabetes."  

Such evidence constitutes new and material evidence, as it relates directly to whether the Veteran had a diagnosis of hypoglycemia/glucose intolerance.  Given these new diagnoses, the evidence now raises a reasonable possibility of substantiating the claim.  As such, the requirements under 38 C.F.R. § 3.156(a) have been met and this claim is reopened.


ORDER

New and material evidence having been received, the claim of service connection for hypoglycemia/glucose intolerance is reopened; to this limited extent, the appeal is granted.

REMAND

With respect to the claims to reopen, the Board notes that the Veteran has indicated in an October 2008 correspondence that she has sought treatment with the Gainesville VA Medical Center.  Those records do not appear to have been obtained, and thus, a remand is necessary in order to ensure that all outstanding VA treatment records have been associated with the claims file.  Additionally, any ongoing private treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Next, with respect to the increased evaluation claims for her right elbow, left hip, thoracic outlet syndrome, bilateral carpal tunnel syndrome, and bilateral thumb disabilities, the Board notes that the last VA examinations for those disabilities appear to have been conducted in August 2007, February 2008 or May 2008.  Regardless, it is clear that most of the evidence regarding severity of the Veteran's service-connected disabilities on appeal is in excess of at least 5 years old.  Accordingly, the Board finds that a remand of those issues is necessary in order to obtain VA examinations that address the current severity of those disabilities.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).

Finally, with regards to the reopened claim of service connection for hypoglycemia, the Board finds that a VA examination is necessary.  The private treatment records document that the Veteran has hypoglycemia and/or glucose intolerance, and she has averred that her hypoglycemia is changing into a diabetic condition.  The Veteran's service treatment records document treatment for dizziness and fainting due to hypoglycemia in 1989.  The low threshold for providing a VA examination has been met in this case, and a remand is therefore necessary at this time.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Gainesville VA Medical Center, or any other VA medical facility that may have treated the Veteran, since her separation from service in June 2004 and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that she may have had for her claimed disorders/disabilities, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that she can make an attempt to obtain those records on her own behalf.

3.  Schedule the Veteran for a VA examination to determine the current severity of her right elbow disability.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

Following review of the claims file, the VA examiner should conduct range-of-motion testing of the right elbow and provide commentary regarding symptoms, including painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  Any additional loss of motion with repetitive movement must be noted.  The examiner shall inquire as to periods of flare-up, and note the frequency and duration of any such flare-ups.  The examiner must estimate the effect of all functional losses, including due to flare-ups, by equating the disability experienced due to such losses to additional loss of motion beyond what is shown clinically.

4.  Schedule the Veteran for a VA examination to determine the current severity of her bilateral carpal tunnel syndrome.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted, and the results reported in detail.  

The examiner should also discuss the Veteran's lay evidence of arm and hand numbness, and should state whether the Veteran's bilateral carpal tunnel syndrome is more closely approximate to complete or incomplete paralysis of the median nerve, and if incomplete, whether such paralysis is mild, moderate or severe in nature.

The examiner should also discuss any lay evidence of symptomatology provided by the Veteran.  

5.  Schedule the Veteran for a VA examination to determine the current severity of her bilateral thumb disabilities.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

Following review of the claims file, the VA examiner should conduct range-of-motion testing of the thumbs and provide commentary regarding symptoms including painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  Furthermore, any additional loss of motion with repetitive movement must be noted.  The examiner shall inquire as to periods of flare-up, and note the frequency and duration of any such flare-ups.  The examiner must estimate the effect of all functional losses, including due to flare-ups, by equating the disability experienced due to such losses to additional loss of motion beyond what is shown clinically.  

Specifically, the examiner should indicate the following: 

(a) Whether the Veteran's bilateral thumbs are ankylosed, and if so, whether such is favorable or unfavorable.

(b) For each thumb, whether the gap between the thumb pad and the fingers when attempting to oppose the fingers to the thumb is more than 2 inches (5.1 centimeters), between one and two inches (2.5 to 5.1 centimeters), or less than 1 inch (2.5 centimeters).

The examiner should also discuss any lay evidence of symptomatology provided by the Veteran.  

6.  Schedule the Veteran for a VA orthopedic examination in order to determine the current nature and severity of her left hip disability.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary, including x-rays, should be conducted and the results reported in detail.  

The examiner should discuss any symptomatology related to the Veteran's left hip joint, including any arthritic condition thereof.  Range-of-motion measurements should be taken and reported in detail, and should include thigh extension, abduction, adduction, and rotation.  It should specifically be noted whether the Veteran is able to cross her legs or, with rotation, whether she can "toe out more than 15 degrees."  

The examiner should also indicate whether there is any additional loss of function with repetitive movement due to factors such as pain, weakness, fatigability, and incoordination.  If so, the extent of such additional loss of motion should be expressed in degrees.  The examiner should equate all functional losses to additional loss of motion beyond what is shown clinically.

7.  Schedule the Veteran for a VA examination in order to determine the current severity of her thoracic outlet syndrome.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.  

The examiner should discuss any lay evidence of symptomatology provided by the Veteran.  Following that discussion, the examiner should provide the Veteran with a muscular, neurological and/or vascular examination, as deemed appropriate by the examiner, based on presentation of the Veteran's symptomatology.  All symptoms caused by the syndrome should be delineated in detail.

8.  Schedule the Veteran for a VA examination in order to determine the nature and etiology of any hypoglycemia/glucose intolerance/diabetes.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

After review of the claims file and examination of the Veteran, the examiner should identify any glucose disorders found, to include any hypoglycemia/glucose intolerance and/or diabetes.

The examiner should then opine whether any glucose disorders found, to include hypoglycemia/glucose intolerance, more likely, less likely or at least as likely as not (50 percent or greater probability) began in or are otherwise the result of military service, to include the noted 1989 treatment for dizziness and fainting due to hypoglycemia.  

The Veteran's lay statements regarding continuity of symptomatology both during and since discharge from service should be discussed.  The examiner should also address any other relevant evidence in the claims file, as appropriate.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

9.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


